Title: To James Madison from Robert W. Fox, 10 September 1801
From: Fox, Robert W.
To: Madison, James


					
						Esteemed Friend.—
						Falmouth 10th. Sepr. 1801
					
					I paid thee my respects on the 8th. Ultmo., since 

when nothing particular has occurred.  Near all the Harvest in 

this part of the Nation is saved, and it is said the Crop is good 

in quantity and quality, and prices are falling fast.  Barrel 

Flour is 50/ a 58/ ⅌ Barrel, Rice 22/ a 26 ⅌ .  I apprehend 

the great fall in this article is occasioned by the plentiful 

harvest and very considerable quantity of Rice expected from 

the East Indies.  American shipping are much in repute and 

many Vessels are now sought to load for Ports in the 

Mediterranean, Spain &c: and there seems a disposition 

to prefer the American Flag, even at advanced Freights of 10 a 

25 ⅌: beyond what other Neutrals demand for the same 

Voyages.  The American Seamen in this district are not 

molested by the Officers of the Navy.
					It sometimes happens that Commanders of Vessels 

under the American Flag do not incline to shew their 

Registers.  I beg to know if such ships realy belong to 

America, whether their Commanders are not obliged to shew 

their Registers, and whether they do not incur a penalty by 

such a refusal; it is not often such a circumstance occurs.
					I send thee a few Courier News papers ⅌ this 

opportunity and remain with great respect Thy assured Friend,
					
						Rob. W. Fox
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
